November 9, 2015 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Advantage Funds, Inc. 1933 Act File No.: 33-51061 1940 Act File No.: 811-07123 CIK No.: 0000914775 Ladies and Gentlemen: Transmitted for filing is the Annual Report to Shareholders for the above-referenced Fund for the Annual period ended August 31, 2015, filed in compliance with the provisions of Section 30 of the Investment Company Act of 1940. Very truly yours, /s/ Gina M. Gomes Gina M. Gomes Paralegal GMG\ Enclosures
